NO. 07-11-0459-CR

                           IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                 AT AMARILLO

                                   PANEL D

                              DECEMBER 4, 2012




                              MICKEY PATTERSON,


                                   Appellant
                                     v.


                             THE STATE OF TEXAS,


                                    Appellee
                        _____________________________

              FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2009-424,725; HONORABLE JIM BOB DARNELL, PRESIDING



                             Memorandum Opinion



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
      Mickey Patterson  was  convicted  of  murder  and  sentenced  to  life
imprisonment.  Though he perfected an  appeal,  both  his  counsel  and  the
attorney for the State represent that Patterson has died.  So  too  do  they
jointly move to permanently abate the appeal under Texas Rule  of  Appellate
Procedure 7.1(a)(2).  Per the latter, "[i]f  the  appellant  in  a  criminal
case dies after an appeal  is  perfected  but  before  the  appellate  court
issues the mandate, the appeal will be permanently abated."   Tex.  R.  App.
P. 7.1(a)(2).  Given the motion before us, appellant's death, and  the  fact
that mandate has yet to issue from this  court,  we  permanently  abate  the
appeal.
      It is so ordered.


                                   Per Curiam
Do not publish.